--------------------------------------------------------------------------------

Exhibit 10.20



EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as of June
25, 2019 by and between Cerevel Therapeutics, LLC (the "Company") and Orly
Mishan (the "Executive").
 
WHEREAS, the Executive possesses certain experience and expe1iise that qualifies
her to provide the direction and leadership required by the Company; and

 
WHEREAS, the Company desires to employ the Executive as Chief Business Officer
of the Company and the Executive wishes to accept such employment;
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally •bound hereby, the Company and the Executive agree as
follows:
 
1.            Position and Duties.


(a)         Effective as of July 15, 2019 (the "Effective Date"), the Executive
will be employed by the Company, on a full-time basis, as its Chief Business
Officer, reporting initially to the Company's Executive Chairman and thereafter
to the Company's Chief Executive Officer. The Executive will be a member of the
Company's Executive Committee. The Executive shall be based at the Company's
offices in the greater Boston area. In addition, the Executive may be asked from
time to time to serve as a director or officer of one or more of the Company's
Affiliates, without further compensation.
 
(b)         The Executive agrees to perform the duties of her position and such
other duties as may reasonably be assigned to the Executive from time to time.
The Executive also agrees that, while employed by the Company, she will devote
her full business time and her best effo1is, business judgment, skill and
knowledge exclusively to the advancement of the business interests of the
Company and its Affiliates and to the discharge of her duties and
responsibilities for them. The Executive shall not engage in any other business
activity or serve in any industry, trade, professional, governmental or academic
position during her employment, except as may be expressly approved in advance
by the Board of Directors of Cerevel Therapeutics, Inc. ("Parent") (or such
other board of directors or managers as may be designated as the operative
governing entity of the Company, the "Board") in writing; provided, however,
that the Executive may participate in the activities set forth on Exhibit A
hereto and may without advance consent participate in charitable activities and
engage in personal investment activities, in each case to the extent such
activities, individually or in the aggregate, do not materially interfere with
the performance of the Executive's duties under this Agreement, create a
conflict of interest or violate any provision of Section 3 of this Agreement.
 
(c)         The Executive agrees that, while employed by the Company, she will
comply with all written Company policies, practices and procedures and all
written codes of ethics or business conduct applicable to her position, as in
effect from time to time.
 

--------------------------------------------------------------------------------

2.            Compensation and Benefits. During the Executive's employment
hereunder, as compensation for all services performed by the Executive for the
Company and its Affiliates, the Company will provide the Executive the following
compensation and benefits:


(a)         Base Salary. The Company will pay the Executive a base salary at the
rate of $410,000 per year, payable in accordance with the regular payroll
practices of the Company and subject to increase from time to time by the Board
in its discretion (as increased, from time to time, the "Base Salary").


(b)        Bonus Compensation. For each fiscal year completed during the
Executive's employment under this Agreement, the Executive will be eligible to
earn an annual bonus (each, an "Annual Bonus"). The Executive's target bonus
will be forty percent (40%) of the Base Salary (the "Target Bonus"), prorated
for a partial initial year of employment, with the actual amount of any such
Annual Bonus to be dete1mined by the Board in its discretion, based on the
Executive's performance and the Company's performance against goals established
by the Board in its discretion after consultation with the Chief Executive
Officer of the Company, who shall consult with the Executive prior to such
consultation with the Board. Except as provided in Section 5, in order to
receive any Annual Bonus hereunder, the Executive must be employed through the
last day of the year to which such Annual Bonus relates. Any Annual Bonus will
be paid in the calendar year immediately following the conclusion of the fiscal
year to which such Annual Bonus relates.
 
(c)          Equity. The Executive will be eligible for participation in the
Cerevel Therapeutics, Inc. 2018 Equity Incentive Plan (the "Plan"). Subject to
the receipt of any required approvals and the Executive's continued employment
through the grant date, which will be as soon as practicable following the
Effective Date, the Executive will be granted an option to purchase 323,077
shares of the Company's common stock, which as of the date of this letter,
represents approximately 0.60% of the Company's fully diluted shares outstanding
(the "Option" or "Award"). The Option will have an exercise price of not less
than the fair market value of the Company's common stock on the date it is
granted, as determined by the Company. The Option will be evidenced by a form of
stock option agreement and will be subject to the te1ms of the Plan, the
applicable stock option agreement, any other applicable stockholders agreements,
and any other restrictions and limitations generally applicable to the common
stock of the Company or equity awards held by the Company's executives or
otherwise imposed by law. In the event of any conflict between this Agreement
and the terms of the stock option agreement or Plan, the stock option agreement
or Plan will control. In no event shall the Company or any person affiliated
with the Company have any liability with respect to the failure of any
compensation or benefits provided to the Executive to be exempt from, or comply
with, Section 409A of the Internal Revenue Code.
 
(d)         Participation in Employee Benefit Plans. The Executive will be
entitled to participate in all employee benefit plans from time to time in
effect for senior employees of comparable status of the Company generally,
except to the extent such plans are duplicative of benefits otherwise provided
to the Executive under this Agreement (e.g., a severance pay plan). The
Executive's participation will be subject to the terms of the applicable plan
documents and generally applicable Company policies, as the same may be in
effect from time to time, and any other restrictions or limitations imposed by
law.


- 2 -

--------------------------------------------------------------------------------

(e)         Vacations. The Executive will be entitled to earn vacation days in
accordance with the policies of the Company as in effect for senior employees of
comparable status, as in effect from time to time. Vacation may be taken at such
times and intervals as the Executive shall determine, subject to the business
needs of the Company.


(f)        Business Expenses. The Company will pay or reimburse the Executive
for all reasonable business expenses incurred or paid by the Executive in the
performance of her duties and responsibilities for the Company, subject to
Company policy as in effect from time to time and to such reasonable
substantiation and documentation as may be specified by the Company from time to
time. The Executive's right to payment or reimbursement hereunder or under
Section 3(g) below shall be subject to the following additional rules: (i) the
amount of expenses eligible for payment or reimbursement during any calendar
year shall not affect the expenses eligible for payment or reimbursement in any
other calendar year, (ii) payment or reimbursement shall be made not later than
December 31 of the calendar year following the calendar year in which the
expense or payment was incurred and (iii) the right to payment or reimbursement
shall not be subject to liquidation or exchange for any other benefit.
 
(g)        Co-Investment. To the extent the Company establishes a program
allowing senior employees of comparable status to the Executive ("Senior
Employees") to purchase common stock of Parent, the Executive will be eligible
to participate in such program.


(h)          Tag-Along Rights. In the event Parent offers tag-along rights on
sales by any Lead Investor (as defined in the Stockholders Agreement by and
among Parent and the stockholders party thereto, dated September 24, 2018, as it
may be amended from time to time) to Senior Employees with respect to their
shares of common stock of Parent, the Executive will also be eligible for such
rights on the same terms as applicable to other Senior Employees.


3.           Confidential Information and Restricted Activities.


(a)        Confidential Information. During the course of the Executive's
employment with the Company, the Executive will learn of Confidential
Information, and will develop Confidential Information on behalf of the Company
and its Affiliates. The Executive agrees that she will not use or disclose to
any Person (except as required by applicable law or for the proper performance
of her regular duties and responsibilities for the Company) any Confidential
Information obtained by the Executive incident to her employment or any other
association with the Company or any of its Affiliates. The Executive agrees that
this restriction will continue to apply after her employment terminates,
regardless of the reason for such termination. For the avoidance of doubt, (i)
nothing contained in this Agreement limits, restricts or in any other way
affects the Executive's communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to such governmental agency or entity and
(ii) the Executive will not be held criminally or civilly liable under any
federal or state trade secret law for disclosing a trade secret (y) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or (z) in a complaint or other
document filed under seal in a lawsuit or other proceeding; provided, however,
that notwithstanding this immunity from liability, the Executive may be held
liable if she unlawfully accesses trade secrets by unauthorized means.


- 3 -

--------------------------------------------------------------------------------

(b)         Protection of Documents. All documents, records and files, in any
media of whatever kind and description, relating to the business, present or
otherwise, of the Company or any of its Affiliates, and any copies, in whole or
in part, thereof (the "Documents"), whether or not prepared by the Executive,
shall be the sole and exclusive property of the Company. The Executive agrees to
safeguard all Documents and to surrender to the Company, at the time her
employment terminates or at such earlier time or times as the Board or its
designee may specify, all Documents then in her possession or control. The
Executive also agrees to disclose to the Company, at the time her employment
terminates or at such earlier time or times as the Board or its designee may
specify, all passwords necessary or desirable to obtain access to, or that would
assist in obtaining access to, any information which the Executive has
password-protected on any computer equipment, network or system of the Company
or any of its Affiliates.
 
(c)       Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose all Intellectual Property to the Company. The
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) her full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company (or as otherwise directed by the
Company) and to permit the Company to enforce any patents, copyrights or other
proprietary rights to the Intellectual Property. The Company will compensate the
Executive at an hourly rate calculated based on her final Base Salary for time
spent in complying with these obligations at the request of the Company
following the termination of the Executive's employment. All copyrightable
Intellectual Property that the Executive creates during her employment shall be
considered "work made for hire" and shall, upon creation, be owned exclusively
by the Company.


(d)         Restricted Activities. In consideration of and as a condition of
Executive's employment by the Company, and of the compensation and other
benefits to be provided to Executive hereunder, and in recognition of the fact
that, as an executive of the Company, Executive will have access to the
Company's Confidential Information, including trade secrets and in exchange for
other good and valuable consideration, including without limitation the Annual
Bonus opportunity, the Option, and the Severance Payments provided herein, the
Executive agrees that the following restrictions on her activities during her
employment are necessary to protect the goodwill, Confidential Information,
trade secrets and other legitimate interests of the Company and its Affiliates:
 

- 4 -

--------------------------------------------------------------------------------

(i)       While the Executive is employed by the Company and during the twelve
(12)-month period immediately following termination of her employment for any
reason except termination due to layoff or termination by the Company without
Cause (in the aggregate, the "Non-Competition Period"), the Executive will not,
directly or indirectly, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise, engage in or compete with, or undertake any
planning to engage in or compete with any small molecule programs directed at
drugging the following targets with the specified pharmacological approaches:
(a) Dopamine DI receptor agonists, (b) GABA alpha2/alpha3 selective PAMs, (c)
Muscarinic M4 receptor PAMs or full orthosteric agonists, (d) Dopamine D3
antagonists, (e) Kappa opiate receptor antagonist, (f) LRRK.2 enzyme inhibitors,
(g) PDE4 enzyme inhibitors, (h) GBA enzyme activators, and/or (i) APOE3
modulators, or any other program conducted or in active and definitive planning
to be conducted by the Company or any of its Affiliates at any time during the
Executive's employment with the Company or, with respect to the portion of the
Non-Competition Period that follows termination of the Executive's employment,
at the time of such termination (each, a "Competing Program"), in any case
involving any of the services that the Executive provided to the Company or any
of its Affiliates in connection with a Competing Program at any time during the
Executive's employment with the Company or, with respect to the portion of the
Non-Competition Period that follows the te1mination of the Executive's
employment, during the last two (2) years of the Executive's employment with the
Company (collectively, the "Competitive Activities"), in any geographic area
where the Company or any of its Affiliates conducts or is actively planning to
conduct business any time during the Executive's employment with the Company or,
with respect to the portion of the Non-Competition Period that follows
termination of the Executive's employment, in any geographic area in which the
Executive at any time within the last two (2) years of the Executive's
employment with the Company provided services or had a material presence or
influence in each case in connection with a Competing Program.
 
(ii)       While the Executive is employed by the Company and during the
twenty-four (24)-month period immediately following termination of her
employment for any reason (in the aggregate, the "Non-Solicitation Period"), the
Executive will not, directly or indirectly, solicit or encourage, or otherwise
take any action that causes or is reasonably likely to cause, any customer,
vendor, supplier or other business partner of the Company or any of its
Affiliates to terminate or diminish his, her or its relationship with any of
them: provided, however, that this restriction shall apply following te1mination
of the Executive's employment (y) only with respect to those Persons who are or
have been a business partner of the Company or any of its Affiliates at any time
within the twelve (12)-month period immediately prior to the Executive's
termination of employment or whose business has been solicited on behalf of the
Company or any of its Affiliates by any of their officers, employees or agents
within such twelve (12)-month period, other than by f01m letter, blanket mailing
or published advertisement, and (z) only if the Executive has performed work for
such Person during her employment with the Company or any of its Affiliates or
been introduced to, or otherwise had contact with, such Person as a result of
her employment or other associations with the Company or one of its Affiliates
or has had access to Confidential Information which would assist in her
solicitation of such Person.
 
(iii)       During the Non-Solicitation Period, the Executive will not, directly
or indirectly, (a) hire or engage, or solicit for hiring or engagement, any
employee of the Company or any of its Affiliates or seek to persuade any such
employee to discontinue employment or (b) solicit or encourage any independent
contractor providing services to the Company or any of its Affiliates to
terminate or diminish his, her or its relationship with any of them. For the
purposes of this Section 3(d)(iii), an "employee" or an "independent contractor"
of the Company or any of its Affiliates is any Person who was such at any time
during the Executive's employment or, with respect to the portion of the
Non-Solicitation Period that follows the termination of her employment, during
twelve (12)-month period immediately preceding the Executive's termination of
employment.


- 5 -

--------------------------------------------------------------------------------

(e)         In signing this Agreement, the Executive gives the Company assurance
that the Executive has carefully read and considered all the terms and
conditions of this Agreement, including the restraints imposed on the Executive
under this Section 3. The Executive agrees without reservation that these
restraints are necessary for the reasonable and proper protection of the Company
and its Affiliates, and that each and every one of the restraints is reasonable
in respect to subject matter, length of time and geographic area. The Executive
further agrees that, were the Executive to breach any of the covenants contained
in this Section 3, the damage to the Company and its Affiliates would be
irreparable. The Executive therefore agrees that the Company, in addition and
not in the alternative to any other remedies available to it, shall be entitled
to preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any such covenants, without having to post bond. In
any action with respect to the enforcement of the covenants contained in this
Section 3, the prevailing party shall be entitled to an award of its reasonable
attorney's fees incurred in connection with such action. The Executive fu1ther
agrees that the Non-Solicitation Period shall be tolled, and shall not run,
during the period of any breach by the Executive of any of the covenants
contained in Sections 3(d)(ii) and 3(d)(iii). The Executive and the Company
further agree that, in the event that any provision of this Section 3 is
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, that provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law. It is also agreed
that each of the Company's Affiliates shall have the right to enforce all of the
Executive's obligations to that Affiliate under this Agreement, including
without limitation pursuant to this Section 3. No claimed breach of this
Agreement or other violation of law attributed to the Company or any of its
Affiliates, or change in the nature or scope of the Executive's employment or
other relationship with the Company or any of its Affiliates, shall operate to
excuse the Executive from the performance of her obligations under this Section
3.
 
4.           Termination of Employment.          The Executive's employment
under this Agreement shall continue until terminated pursuant to this Section 4.


(a)          By the Company For Cause. The Board may terminate the Executive's
employment for Cause upon notice to the Executive setting fo1th in reasonable
detail the nature of the Cause, provided that the Executive has an oppo1tunity,
with the benefit of legal counsel, to be heard by the Board (which opp01tunity
may occur by telephone or videoconference). For purposes of this Agreement,
"Cause" shall mean the occurrence of any of the following, as determined by the
Board in its reasonable judgment: (i) the Executive's failure to comply with a
material directive of the Company's Chief Executive Officer or the Board, or
gross negligence in the performance of the Executive's duties and
responsibilities to the Company or any of its Affiliates; (ii) the Executive's
material breach of this Agreement or any other written agreement between the
Executive and the Company or any of its Affiliates; (iii) the Executive's
indictment for, or plea of nolo contendere to, a felony or other crime involving
moral turpitude that causes or could reasonably be expected to cause material
harm to the business interests or reputation of the Company or any of its
Affiliates; (iv) fraud, theft, embezzlement or other intentional misconduct by
the Executive that is or could reasonably be expected to be materially harmful
to the business interests or reputation of the Company or any of its Affiliates;
and/or, solely for purposes of the application of the non-competition provision
in Section 3(d)(i) of this Agreement: (v) (A) the Executive's performance (or
nonperformance) of her duties and responsibilities to the Company or any of its
Affiliates in a manner deemed by the Company to be in any way unsatisfactory,
(B) the Executive's breach of this Agreement or any other agreement between the
Executive and the Company or any of its Affiliates, or (C) the Executive's
violation of or disregard for any rule or procedure or policy of the Company or
any of its Affiliates, or any other reasonable basis for Company dissatisfaction
with the Executive, including for reasons such as lack of capacity or diligence,
failure to conform to usual standards of conduct, or other culpable or
inappropriate behavior. For the avoidance of doubt, the above Section 4(a)(v)
does not apply to determining the Executive's eligibility for Severance Benefits
or to any other provision of this Agreement other than Section 3(d)(i), nor does
it apply to any other agreement to which the Executive is a party. Further,
Cause shall not exist hereunder, in the case of (i) or (ii) above, unless the
Company has provided the Executive with written notice of the event(s) alleged
to constitute Cause thereunder and, if such event(s) are susceptible to cure, a
15 day period to cure following the receipt of such notice in which the
Executive has failed to cure such event(s).


- 6 -

--------------------------------------------------------------------------------

(b)          By the Company Without Cause. The Company may te1minate the
Executive's employment at any time other than for Cause upon ten (10) days'
notice to the Executive (during which period (or any portion thereof) the
Executive may be placed on paid administrative leave).


(c)        By the Executive for Good Reason. The Executive may terminate her
employment for Good Reason. For purposes of this Agreement, "Good Reason" shall
mean, without Executive's consent, (i) any diminution in the Base Salary or
Target Bonus, unless applied across-the-board to all similarly-situated
executives of the Company and not more than 5%, (ii) any material diminution in
the Executive's titles, authorities, duties, or responsibility, (iii) a
permanent reassignment of the Executive's primary office to a location more than
35 miles from the Company's offices in Massachusetts, or (iv) a material breach
by the Company of this Agreement or any material breach by the Company or any of
its Affiliates of any other written agreement with the Executive; provided,
however, Good Reason shall not exist hereunder, unless the Executive has
provided the Company with written notice of the event(s) alleged to constitute
Good Reason within 30 days of the initial occurrence of such event(s), and the
Company has failed to cure such event(s) within 30 days following its receipt of
such notice. The Executive may terminate her employment for Good Reason at any
time within the 30-day period after the 30 day cure period has expired.


(d)        By the Executive without Good Reason. The Executive may terminate her
employment at any time upon sixty (60) days' notice to the Company. The Board
may elect to waive such notice period or any portion thereof if the Executive
consents to the wavier of such notice period in writing or without her written
consent if the Company pays the Executive her Base Salary for the period so
waived.


(e)        Death and Disability. The Executive's employment hereunder shall
automatically terminate in the event of the Executive's death during employment.
The Company may terminate the Executive's employment, upon notice to the
Executive, in the event that the Executive becomes disabled during her
employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of her duties and responsibilities hereunder, even with a
reasonable accommodation, for a period of ninety (90) consecutive days or one
hundred and twenty (120) days (whether or not consecutive) during any period of
three hundred sixty-five (365) consecutive days. If any question shall arise as
to whether the Executive is disabled to the extent that she is unable to perform
substantially all of her duties and responsibilities for the Company and its
Affiliates, the Executive shall, at the Company's request, submit to a medical
examination by a physician selected by the Company to whom the Executive or the
Executive's guardian, if any, has no reasonable objection to determine whether
the Executive is so disabled, and such determination shall for purposes of this
Agreement be conclusive of the issue. If such a question arises and the
Executive fails to submit to the requested medical examination, the Company's
good faith, reasonable determination of the issue shall be binding on the
Executive.


- 7 -

--------------------------------------------------------------------------------

5.           Other Matters Related to Termination.


(a)         Final Compensation. In the event of termination of the Executive's
employment with the Company, howsoever occurring, the Company shall pay the
Executive (i) the Base Salary for the final payroll period of her employment,
through the date her employment terminates; (ii) any bonus in respect of a prior
year which has not yet been paid, payable at such time when such bonus would
otherwise have been paid; (iii) compensation at the rate of the Base Salary for
any vacation time earned but not used as of the date her employment terminates;
and (iv) reimbursement, in accordance with Section 2(f) hereof, for business
expenses incurred by the Executive but not yet paid to the Executive as of the
date her employment terminates, provided that the Executive submits all expenses
and supporting documentation required within sixty (60) days of the date her
employment terminates, and provided further that such expenses are reimbursable
under Company policies then in effect (all of the foregoing, "Final
Compensation"). Except as otherwise provided in Sections 5(a)(ii) and 5(a)(iii),
Final Compensation will be paid to the Executive within thirty (30) days
following the date of termination or such shorter period required by law.
 
(b)         Severance Payments. In the event of any termination of the
Executive's employment pursuant to Sections 4(a)(v) (and, for the avoidance of
doubt, for reasons that would not constitute Cause pursuant to Section
4(a)(i)-(iv)), 4(b) or 4(c) above, the Company will pay the Executive, in
addition to Final Compensation, the following (the "Severance Benefits"):


(i)          the Base Salary for a period of twelve (12) months following the
date of termination (such period, the "Severance Period" and such payments, the
"Severance Payments");


(ii)         the Target Bonus for the year of termination, prorated for the
number of days during the year in which the Executive's employment terminates
that the Executive was employed by the Company (based upon a 365-day year); and


(iii)        in the event the Executive timely elects to continue the
Executive's coverage and, if applicable, that of the Executive's eligible
dependents in the Company's group health plans under the federal law known as
"COBRA" or similar state law (together, "COBRA"), the Company shall pay the
Executive a monthly amount equal to the portion of the monthly health premiums
paid by the Company on the behalf of active employees and, if applicable, their
eligible dependents until the earlier of (A) the conclusion of the Severance
Period and (B) the date that the Executive and, if applicable, the Executive's
eligible dependents cease to be eligible for such COBRA coverage under
applicable law or plan terms (the "Health Continuation Benefits").
 
- 8 -

--------------------------------------------------------------------------------

(c)         Conditions To And Timing Of Severance Payments. Any obligation of
(i) the Company to provide the Executive the Severance Benefits and/or (ii)
Parent to provide the accelerated vesting of Options described in Paragraph 2 of
Schedule A of the Award is, in each case, conditioned on her signing and
returning, without revoking, to the Company a timely and effective separation
agreement containing a general release of claims and other customary te1ms,
including post-employment restrictive covenants substantially similar to those
found in this Agreement, in the form provided to the Executive by the Company at
the time that the Executive's employment terminates (the "Separation
Agreement"). The Separation Agreement must become effective, if at all, by the
sixtieth (60th) calendar day following the date the Executive's employment
te1minates. Any Severance Payments and Health Continuation Benefits to which the
Executive is entitled will be payable in the form of salary continuation in
accordance with the normal payroll practices of the Company. The first such
payment, together with the pro-rated Target Bonus described under Section
5(b)(iii) above, will be made on the Company's next regular payday following the
expiration of sixty (60) calendar days from the date that the Executive's
employment terminates, but will be retroactive to the day following such date of
termination. Notwithstanding the foregoing, in the event that the Company's
payment of the Health Continuation Benefits would subject the Company to any tax
or penalty under Section 105(h) of the Internal Revenue Code, as amended (the
"Code"), the Patient Protection and Affordable Care Act, as amended, any
regulations or guidance issued thereunder, or any other applicable law, in each
case, as determined by the Company, the Executive and the Company shall work
together in good faith to restructure such benefit.
 
(d)         Benefits Termination. Except for any right the Executive may have
under COBRA or other applicable law to continue participation in the Company's
group health and dental plans at her cost and except as expressly provided in
Section 5(b)(ii) of this Agreement, the Executive's participation in all
employee benefit plans shall te1minate in accordance with the terms of the
applicable benefit plans based on the date of termination of her employment,
without regard to any continuation of the Base Salary or other payment to the
Executive following termination of her employment, and the Executive shall not
be eligible to earn vacation or other paid time off following the termination of
her employment.


(e)         Survival. Provisions of this Agreement shall survive any termination
of employment if so provided in this Agreement or if necessary or desirable to
accomplish the purposes of other surviving provisions, including without
limitation the Executive's obligations under Section 3 of this Agreement. The
obligation of the Company to make payments to the Executive under Section 5(b),
and the Executive's right to retain the same, are expressly conditioned upon her
continued full performance of her obligations under Section 3 of this Agreement.
Upon termination by either the Executive or the Company, all rights, duties and
obligations of the Executive and the Company to each other shall cease, except
as otherwise expressly provided in this Agreement.


6.           Timing of Payments and Section 409A.


- 9 -

--------------------------------------------------------------------------------

(a)        Notwithstanding anything to the contrary in this Agreement, if at the
time the Executive's employment terminates, the Executive is a "specified
employee," as defined below, any and all amounts payable under this Agreement on
account of such separation from service that would (but for this provision) be
payable within six (6) months following the date of termination, shall instead
be paid on the next business day following the expiration of such six (6)- month
period or, if earlier, upon the Executive's death; except (A) to the extent of
amounts that do not constitute a deferral of compensation within the meaning of
Treasury regulation Section 1.409A-1 (b) (including without limitation by reason
of the safe harbor set forth in Section 1.409A- l(b)(9)(iii), as determined by
the Company in its reasonable good faith discretion); (B) benefits which qualify
as excepted welfare benefits• pursuant to Treasury regulation Section 1.409A-
1(a)(5); or (C) other amounts or benefits that are not subject to the
requirements of Section 409A of the Code, as amended ("Section 409A").
 
(b)        For purposes of this Agreement, all references to "termination of
employment" and correlative phrases shall be construed to require a "separation
from service" (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
"specified employee" means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-l(i).
 
(c)         Each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments.
 
(d)          In no event shall the Company have any liability relating to the
failure or alleged failure of any payment or benefit under this Agreement to
comply with, or be exempt from, the requirements of Section 409A.
 
7.           Definitions. For purposes of this Agreement, the following
definitions apply:


"Affiliates" means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise; provided, however, that
Affiliates does not include any portfolio company of any investment fund
associated with Bain Capital Private Equity, L.P. other than the Company and its
direct and indirect parents and subsidiaries.


"Confidential Information" means any and all information of the Company and its
Affiliates that is not generally available to the public. Confidential
Information also includes any information received by the Company or any of its
Affiliates from any Person with any understanding, express or implied, that it
will not be disclosed. Confidential Information does not include information
that (i) is generally known to the industry in which the Company operates or the
public, other than as a result of Executive's breach of this Agreement or any
other agreement between the Executive and the Company or any of its Affiliates,
(ii) is made legitimately available to the Executive by a third party without
breach of any confidential obligation of which Executive has knowledge, (iii) is
generally applicable business or industry know-how or acumen of the Executive
which does not embody and is not predicated upon Confidential Information; or
(iv) enters the public domain, other than through the Executive's breach of her
obligations under this Agreement or any other agreement between the Executive
and the Company or any of its Affiliates.


- 10 -

--------------------------------------------------------------------------------

"Intellectual Property" means inventions, discoveries, developments, methods,
processes, compositions, works, concepts and ideas (whether or not patentable or
copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by the Executive (whether alone or with others, whether
or not during normal business hours or on or off Company premises) during the
Executive's employment that relate either to the business of the Company or any
of its Affiliates or to any prospective activity of the Company or any of its
Affiliates or that result from any work performed by the Executive for the
Company or any of its Affiliates or that make use of Confidential Information or
any of the equipment or facilities of the Company or any of its Affiliates.
 
"Person" means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.
 
8.          Conflicting Agreements. The Executive hereby represents and warrants
that her signing of this Agreement and the performance of her obligations under
it will not breach or be in conflict with any other agreement to which the
Executive are a party or are bound, and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order that
could affect the performance of her obligations under this Agreement. The
Executive agrees that the Executive will not disclose to or use on behalf of the
Company any confidential or proprietary information of a third party without
that party's consent.
 
9.          Withholding. All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company to the extent required by applicable law.
 
10.       Assignment. Neither the Executive nor the Company may make any
assignment of this Agreement or any interest in it, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
the Company may assign its rights and obligations under this Agreement without
the Executive's consent to one of its Affiliates or to any Person with whom the
Company shall hereafter effect a reorganization, consolidate or merge, or to
whom the Company shall hereafter transfer all or substantially all of its
properties or assets. This Agreement shall inure to the benefit of and be
binding upon the Executive and the Company, and each of their respective
successors, executors, administrators, heirs and permitted assigns.
 
11.       Severability. If any p01tion or provision of this Agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
 
- 11 -

--------------------------------------------------------------------------------

12.       Miscellaneous. This Agreement sets forth the entire agreement between
the Executive and the Company, and replaces all prior and contemporaneous
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of the Executive's employment. This Agreement may not
be modified or amended, and no breach shall be deemed to be waived, unless
agreed to in writing by the Executive and an expressly authorized representative
of the Board. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement. This Agreement may be executed in two or more counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument. This is a Massachusetts contract and shall be governed and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to any conflict of laws principles that would result in the
application of the laws of any other jurisdiction.
 
13.         Legal Fees. The Executive shall be entitled to payment or
reimbursement of reasonable legal fees in an amount not to exceed $10,000 in
connection with the review, negotiation, preparation of this Agreement or the
Non-Statutory Stock Option Agreement between the Executive and Parent.
 
14.        Notices. Any notices provided for in this Agreement shall be in
writing and shall be effective when delivered in person or deposited in the
United States mail, postage prepaid, and addressed to the Executive at her last
known address on the books of the Company or, in the case of the Company, to it
at its principal place of business, attention of the Chairman of the Board, or
to such other address as either party may specify by notice to the other
actually received.


- 12 -

--------------------------------------------------------------------------------

The Executive acknowledges that the Company provided her with this Agreement by
the earlier of (i) the date of a formal offer of employment from the Company or
(ii) ten (10) business days before the Effective Date. The Executive
acknowledges that she has been and is hereby advised of her right to consult an
attorney before signing this Agreement.
 
IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.



 
THE EXECUTIVE:
 
THE COMPANY:
              /s/ Orly Mishan  
By:
/s/ N. Anthony Coles    
Orly Mishan

 

Name: N. Anthony Coles, M.D.
   
 

Title: Executive Chairman
 




- 13 -

--------------------------------------------------------------------------------